ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Appellant argues and files a motion based upon practically one point, and that is because of the fact that scientists are not generally agreed as to the reliability of the Harger Drunkometer, or breath test, in an attempt to ascertain the amount of alcohol in a person’s breath; that such disagreement upon the part of such scientists would preclude the use or introduction of the results of such a breath test. We think such a lack of un*422animity might bear upon the weight to be given to the results of such test, but the same appears to be admissible for what it might have been worth, especially in the light of the signed statement of the appellant as it appears in the record, although objected to strenuously at the trial, as follows:
“Aug. 29,1949.
“I, T. G. (Johnnie) McKay, after having been duly warned by William W. White, the person to whom this statement is made, that I do not have to take any test at all, do freely and voluntarily request that a test for alcohol be given me, and further state that the result of such test may be used in evidence against me on my trial for the offense concerning which such alcohol test is herein made.
“Johnnie McKay.”
We are cited to numerous cases throughout other states of the Union, some of them being based upon a failure of an agreement among scientists as to the reliability of this drunkometer test, and thus declining to accept the same in evidence.
In the cited case of Guenther v. State, 153 Tex. Cr. R. 519, 221 S.W. (2d) 780, such a test was held admissible in the presence of an agreement of the accused to submit to the same, and the results thereof were presented to the jury. In that opinion, however, we refused to further say what the result would have been had a proper objection been made to the introduction of the results of such test, which objection we have in this case.
We are cited to many cases in courts outside of Texas relative to the “lie detector” tests, and the courts thereof seem reluctant to hold that the results are recognized by scientists as of proven value in ascertaining an accused’s guilt. At the present time, we are in accord with such holdings, and until such tests can be shown to fairly show the guilt or innocence of an accused, we see no reason for their introduction in evidence. All of said tests at the present time are universally recognized as in but an experimental state.
It is shown that some of the states use this Harger test while others do not; that some scientists refuse its recognition while others accept it as reliable. It was accepted as such by the eminent biologist used in this case, who deemed it to be reliable and , whose opinion was that such test correctly dettermined the amount of alcohol found in the breath. His further *423judgment that a certain percentage of alcohol if so found in the breath would indicate intoxication seems not to be seriously’ challenged. Of course, this latter finding is the basis of appellant’s present objection, and we think that the reluctance of the jurisprudence of some of the states to accept such a conclusion based on that test goes to the weight thereof rather than to its admissibility.
It appears from this record that there is a unanimity among all the witnesses that the scent of intoxicating liquor was on appellant’s breath. He admitted that he had been drinking beer, but contended that he only felt a little gayer on account of the beer; all other witnesses testifying to the scent of an intoxicant on his breath. The witness who testified to the result of the meter, who was an expert in biology, merely based his testimony on the effect of the amount found on appellant’s breath by the use of the meter, which merely confirms the statements of the officers relative to appellant’s condition at the time of his arrest. One line of witnesses smells the breath and another measures it, and both arrive at the same conclusion. Therefore, we see no error in such proceedings.
All matters appearing in the record have been given careful consideration by the entire court and we see no reason in further writing save to say that we think this cause has been properly disposed of.
The motion for rehearing will therefore be overruled.